Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144055 & (66)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  DEVON SCOTT BAILEY,                                                                                  Diane M. Hathaway
          Plaintiff-Appellee/                                                                              Mary Beth Kelly
          Cross-Appellant,                                                                                 Brian K. Zahra,
  v                                                                 SC: 144055                                        Justices
                                                                    COA: 295801
                                                                    Genesee CC: 07-087454-NO
  STEVEN GEROME SCHAAF,
           Defendant,
  and
  T.J. REALTY, INC., d/b/a HI-TECH
  PROTECTION, TIMOTHY JOHNSON,
  CAPTAIN WILLIAM BOYD BAKER,
  CHRISTOPHER LEE CAMPBELL,
             Defendants-Appellees,
  and
  EVERGREEN REGENCY TOWNHOMES,
  LTD., and RADNEY MANAGEMENT &
  INVESTMENTS,
              Defendants-Appellants/
              Cross-Appellees.
  _________________________________________/

          On order of the Court, the application for leave to appeal the August 18, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. The application for leave to appeal is GRANTED. The parties
  shall include among the issues to be briefed whether the Court of Appeals erred when it
  extended the limited duty of merchants – to involve the police when a situation on the
  premises poses an imminent risk of harm to identifiable invitees, see MacDonald v PKT,
  Inc, 464 Mich. 322 (2001) – to landlords and other premises proprietors, such as the
  defendant apartment complex and property management company. The application for
  leave to appeal as cross-appellant remains pending.

          The Michigan Defense Trial Counsel, Inc. and the Michigan Association for
  Justice are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2012                        _________________________________________
         p0516                                                                 Clerk